DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species restriction: Figs. 10a-c in the reply filed on 8/4/2022 is acknowledged.

Claim Objections
Claims 11, 16, 18-20 objected to because of the following informalities:
Claim 11, line 2: “are join” should read –are joined--;
Claim 16, line 3: “twenty-fide” should read –twenty-five--;
Claim 16, lines 5-6: “twenty-fide” should read –twenty-five--;
Claim 18, line 2: “fabricate” should read –fabricated--;
Claim 19, line 9: “filing” should read –filling--;
Claim 20, line 2: “placing the the coolant” should read –placing the coolant--;
Claim 26, lines 1-2: “with a additive” should read –with an additive--;
Claim 26, line 2: “twenty-fide” should read –twenty-five--;
Claim 26, line 5: “twenty-fide” should read –twenty-five--;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 16, 19-21, and 26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Levinson et al., US 20110238051, herein referred to as "Levinson".
Regarding claim 1, Levinson teaches a cold therapy apparatus for removing heat from a body (Figures 1-3: device 100 and [0032]: “FIG. 1 is a partially schematic, partially cut-away illustration of a device 100 having an applicator 120 operatively coupled to a coolant vessel 140 to cool human tissue 110.”), comprising: a thermal body wrap (Figures 1-3: applicator 120) coupled through an umbilical tube assembly (Figures 1-2: heat transfer conduit 150 is coupled to applicator 120 via return portion 151b) to a control unit (Figures 1-2: return portion 151b is coupled to pump 171 of fluid driver 170, which includes motor 172 and [0042]: “the controller 180 and/or components of the controller 180 can be carried by the motor 172 and can accordingly be removed from the device 100 along with the motor 172.”), for circulating a thermal fluid therethrough to thereby remove heat from the body with which said thermal body wrap may be engaged ([0033]: “As a result, the heat transfer fluid 155 can flow within the heat transfer conduit 150 to convey heat away from the human tissue 110 even when the coolant 141 is frozen or at least partially frozen.”), and wherein said control unit (Figures 1-2: controller 180 which is part of fluid driver 170) includes a pump (Figure 2: pump 171) fluidly coupled to circulate said thermal fluid from a supply coupler (Figure 2: pump 171 is coupled to supply portion 151a), through said umbilical tube assembly (Figure 2: pump 171 is coupled to heat transfer conduit 150 via supply portion 151a) and said thermal body wrap (Figure 2: pump 171 is coupled to applicator 120 via supply portion 151a), to a return coupler (Figures 1-2: pump 171 is coupled to return portion 151b via applicator 120 via supply portion 151a); a coolant heat exchange assembly (Figures 1-3: coolant vessel 140) including a coolant tank (Figures 1-3: coolant vessel 140) filled with a coolant (Figures 102: coolant 141), and having a heat exchanger (Figures 1-2: heat exchanger 160) therein and immersed in said coolant (Figures 1-2: heat exchanger 160 is in coolant vessel 140 and is immersed in coolant 141), said heat exchanger (Figures 1-2: heat exchanger 160) fluidly coupled to a thermal fluid inlet coupler (Figure 2: heat exchanger 160 is fluidly coupled to the lower of shunt valves 154) and a thermal fluid outlet coupler (Figure 2: heat exchanger 160 is fluidly coupled to the higher of shunt valves 154), both disposed on an exterior surface of said coolant tank (Figure 2: shunt valves 154 are disposed on an exterior surface of coolant vessel 140), for circulating said thermal fluid therethrough to thereby transfer heat from said thermal fluid to said coolant ([0041]: “For example, the heat exchanger 160 can include fins 165 on the heat exchanger tubing 161 to increase the surface area available to transfer heat between the heat transfer fluid 155 and the coolant 141.”), and wherein said supply coupler (Figures 1-2: supply portion 151a) and said return coupler (Figures 1-2: return portion 151b) are removably engaged with said thermal fluid inlet coupler (Figure 2: the lower of shunt valves 154) and said thermal fluid outlet coupler (Figure 2: the higher of shunt valves 154 and [0042]: “As noted above, the applicator 120, the heat transfer conduit 150, the heat exchanger 160, and the coolant vessel 140 can be moved as a unit between the target tissue 110 and a freezer or other cold environment prior to and after treatment. In a particular embodiment, the remaining components or elements of the device 100 shown in FIG. 2 can also be placed in the freezer. For example, when the fluid driver 170 includes a pump 171 driven by a pump motor 172, these components (along with the controller 180) can also be placed in the freezer. In other embodiments, one or more of these components may be removed prior to placing the rest of the device 100 in the freezer.” Wherein supply portion 151a and return portion 151b are part of heat transfer conduit 150), respectively, to enable said thermal fluid to circulate between said heat exchanger and said thermal body wrap ([0032]: “Accordingly, the heat transfer conduit 150 includes a supply portion 151a that directs the heat transfer fluid 155 to the applicator 120, and a return portion 151b that receives heat transfer fluid 155 exiting the applicator 120.” And [0033]: “The heat transfer conduit 150 is connected to a heat exchanger 160”), while enabling separation of said coolant heat exchange assembly from said control unit such that said coolant heat exchange assembly may be intermittently located in a cold environment to remove heat from said coolant ([0042]: “As noted above, the applicator 120, the heat transfer conduit 150, the heat exchanger 160, and the coolant vessel 140 can be moved as a unit between the target tissue 110 and a freezer or other cold environment prior to and after treatment. In a particular embodiment, the remaining components or elements of the device 100 shown in FIG. 2 can also be placed in the freezer. For example, when the fluid driver 170 includes a pump 171 driven by a pump motor 172, these components (along with the controller 180) can also be placed in the freezer. In other embodiments, one or more of these components may be removed prior to placing the rest of the device 100 in the freezer.”).
Regarding claim 2, Levinson teaches the apparatus of claim 1, and further teaches an apparatus comprising: an insulated enclosure having an opening for receiving said coolant heat exchange assembly (Figures 1-3: coolant vessel 140) while engaged with said control unit (Figure 2: controller 180), to thereby substantially insulate said coolant heat exchange assembly against the coupling of external heat thereinto (Figure 3: coolant vessel housing 143 and [0032]: “The heat transfer conduit 150 is typically insulated to prevent the ambient environment from heating the heat transfer fluid 155. Other elements of the device (aside from the cooling surface of the applicator 120 in contact with the tissue 110) are also insulated from the ambient environment to prevent heat loss and frost formation.”).
Regarding claim 3, Levinson teaches the apparatus of claim 2, and further teaches an apparatus wherein: a portion of said insulated enclosure (Figure 3: coolant vessel housing 143) is fixed to said coolant heat exchange assembly (Figure 3: coolant vessel 140) and proportioned such that said opening is substantially closed by said portion when said coolant heat exchange assembly is inserted into said insulated enclosure (Figure 3: coolant vessel housing 143 and [0045]: “The coolant vessel 140 is housed in a coolant vessel housing 143 that is in turn attached to or otherwise includes the support structure 121.”).
Regarding claim 4, Levinson teaches the apparatus of claim 1, and further teaches an apparatus wherein: said heat exchanger (Figures 1-2: heat exchanger 160) includes an inlet manifold (Figure 6A: supply manifold 663a [shown in Figure 2, but not labeled]) fluidly coupled to an outlet manifold (Figure 6A: return manifold 633b [shown in Figure 2, but not labeled]) through plural heat exchange tubes (Figure 2: tubing 161), and wherein said inlet manifold (Figure 6A: supply manifold 663a [shown in Figure 2, but not labeled]) is fluidly coupled to said thermal fluid inlet coupler (Figure 2: the lower of shunt valves 154 is fluidly coupled to tubing 161 via an inlet manifold, not labeled in Figure 6, but labeled as supply manifold 663a in Figure 6), and said outlet manifold (Figure 6A: return manifold 633b [shown in Figure 2, but not labeled]) is fluidly coupled to said thermal fluid outlet coupler (Figure 2: the higher of shunt valves 154 is fluidly coupled to tubing 161 via an outlet manifold, not labeled in Figure 6, but labeled as return manifold 663b in Figure 6).
Regarding claim 16, Levinson teaches the apparatus of claim 1, and further teaches an apparatus wherein: said coolant is water mixed with an additive to prevent freezing above a temperature of minus twenty-five degrees Fahrenheit, and wherein said thermal fluid is selected from a mixture of water and isopropyl alcohol or propylene glycol ([0044]), which mixture prevents freezing above a temperature of minus twenty- five degrees Fahrenheit ([0033].
Regarding claim 19, Levinson teaches method for removing heat from a body using a cold therapy apparatus (Figures 1-3: device 100 and [0032]: “FIG. 1 is a partially schematic, partially cut-away illustration of a device 100 having an applicator 120 operatively coupled to a coolant vessel 140 to cool human tissue 110.”), which includes a control unit (Figures 1-2: controller 180 which is part of fluid driver 170) having a pump therein (Figure 2: pump 171) that is fluidly coupled from a supply coupler on the control unit (Figure 2: pump 171 is coupled to supply portion 151a), through an umbilical tube assembly (Figure 2: pump 171 is coupled to heat transfer conduit 150 via supply portion 151a) and a thermal body wrap (Figure 2: pump 171 is coupled to applicator 120 via supply portion 151a), to a return coupler on the control unit (Figures 1-2: pump 171 is coupled to return portion 151b via applicator 120 via supply portion 151a), the apparatus further including a coolant heat exchange assembly (Figures 1-3: coolant vessel 140) that includes a coolant tank (Figures 1-3: coolant vessel 140) with a heat exchanger (Figures 1-2: heat exchanger 160) therein that is fluidly coupled to a thermal fluid inlet coupler (Figure 2: heat exchanger 160 is fluidly coupled to the lower of shunt valves 154) and a thermal fluid outlet coupler (Figure 2: heat exchanger 160 is fluidly coupled to the higher of shunt valves 154), both disposed on an exterior surface of the coolant tank (Figure 2: shunt valves 154 are disposed on an exterior surface of coolant vessel 140), the method comprising the steps of: filling the coolant tank with a coolant ([0043]: “In the event the device 100 loses coolant 141 over the course of time, the coolant vessel 140 can include a fill/drain port 142. In a particular aspect of this embodiment, the fill/drain port 142 can have a removable plug 148 that is transparent, in addition to or in lieu of the coolant vessel 140 being transparent.”), thereby immersing the heat exchanger in the coolant (Figure 2: heat exchanger 160 is immersed in coolant 141); placing the coolant heat exchange assembly in a cold environment ([0024]: “Accordingly, the entire device can be placed in a freezer (e.g., a domestic freezer) to freeze the coolant in preparation for treating lipid-rich cells in a human.”), thereby removing heat from the coolant that is in the coolant tank ([0034]: “In a particular embodiment, the cold environment includes a freezer (e.g., a domestic freezer), in which the temperature typically ranges from about -10.degree. C. to about -20.degree. C., sufficient to freeze the coolant 141.”); removing the coolant tank assembly from the cold environment ([0034]: “After the coolant 141 is frozen, the device 100 can be removed from the freezer or other cold environment, as a unit”); coupling the control unit supply coupler (Figure 2: supply portion 151a) and return coupler (Figure 2: return portion 151b) with the heat exchange assembly thermal fluid outlet coupler (Figure 2: the higher of shunt valves 154 is coupled to pump 171 which is coupled to supply portion 151a) and the thermal fluid inlet coupler (Figure 2: the lower of shunt valves 154 is coupled to return portion 151b), respectively; filling the heat exchanger, pump, umbilical tube assembly, and thermal body wrap with a thermal fluid (Figure 2: heat transfer fluid 155 and [0032] and [0034]: “The fluid driver 170 is then activated to drive the heat transfer fluid 155 through the heat transfer conduit 150, thus transferring heat from the subcutaneous lipid-rich tissue 112 to the frozen coolant 141 via the heat exchanger 160.” And ); engaging the thermal body wrap (Figure 2: applicator 120) with a body (Figure 2: target tissue 110) from which heat is to be removed ([0025]: “The heat is removed by directing a chilled heat transfer fluid to applicator and transferring absorbed heat from the heat transfer fluid to a coolant.”); operating the pump (Figure 2: pump 171 and [0042]), thereby circulating the thermal fluid ([0033]: “The heat transfer fluid 155 is propelled through the heat transfer conduit 150 by a fluid driver 170, e.g., a pump or other suitable device.”) between the thermal body wrap (Figure 2: heat transfer fluid 155 is circulated to the applicator 120 by supply portion 151a) and the heat exchanger (Figure 2: heat transfer fluid 155 is circulated to the heat exchanger by the lower of shunt valves 154), passing through the pump (Figure 2: heat transfer fluid 155 is circulated to the pump by the higher of shunt values 154), the umbilical tube assembly (Figure 2: heat transfer fluid 155 is circulated to the umbilical tube assembly by the lower of shunt valves 154 and through heat exchanger tubing 161), the supply coupler (Figure 2: heat transfer fluid 155 is circulated to the supply portion 151a), the return coupler (Figure 2: heat transfer fluid 155 is circulated to the return portion 151b), the thermal fluid inlet coupler (Figure 2: heat transfer fluid 155 is circulated to the lower of shunt valves 154) and the thermal fluid outlet coupler (Figure 2: heat transfer fluid 155 is circulated to the higher of shunt valves 154), thereby enabling the thermal fluid to transfer heat from the body to the coolant (Figure 2).
Regarding claim 20, Levinson teaches the method of claim 19, and further teaches a method further comprising the step of: placing the coolant heat exchange assembly into an insulated enclosure (Figure 2: heat exchange assembly is in coolant vessel 140), which has an opening for receiving the coolant heat exchange assembly (Figure 1), while engaged with the control unit (Figure 2: coolant vessel 140 is engaged with controller 180), thereby substantially insulating the coolant heat exchange assembly against the coupling of external heat thereinto  (Figure 3: coolant vessel housing 143 and [0032]: “The heat transfer conduit 150 is typically insulated to prevent the ambient environment from heating the heat transfer fluid 155. Other elements of the device (aside from the cooling surface of the applicator 120 in contact with the tissue 110) are also insulated from the ambient environment to prevent heat loss and frost formation.”).
Regarding claim 21, Levinson teaches the method of claim 19, and further teaches a method wherein the heat exchanger (Figures 1-2: heat exchanger 160) includes an inlet manifold (Figure 6A: supply manifold 663a [shown in Figure 2, but not labeled]) fluidly coupled to an outlet manifold (Figure 6A: return manifold 633b [shown in Figure 2, but not labeled]) through plural heat exchange tubes (Figure 2: tubing 161), and wherein the inlet manifold (Figure 6A: supply manifold 663a [shown in Figure 2, but not labeled]) is fluidly coupled to the thermal fluid inlet coupler (Figure 2: the lower of shunt valves 154 is fluidly coupled to tubing 161 via an inlet manifold, not labeled in Figure 6, but labeled as supply manifold 663a in Figure 6), and the outlet manifold (Figure 6A: return manifold 633b [shown in Figure 2, but not labeled]) is fluidly coupled to said thermal fluid outlet coupler (Figure 2: the higher of shunt valves 154 is fluidly coupled to tubing 161 via an outlet manifold, not labeled in Figure 6, but labeled as return manifold 663b in Figure 6).
Regarding claim 26, Levinson teaches the method of claim 19, and further teaches a method wherein the coolant is water mixed with an additive to prevent freezing above a temperature of minus twenty-five degrees Fahrenheit, and wherein said thermal fluid is selected from a mixture of water and isopropyl alcohol or propylene glycol ([0044]), which mixture prevents freezing above a temperature of minus twenty- five degrees Fahrenheit ([0033].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8, 10, 13, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Ericson et al., US 20140350648, herein referred to as "Ericson".
Regarding claim 5, Levinson teaches the apparatus of claim 1, and further teaches an apparatus wherein said coolant tank (Figures 1-3: coolant vessel 140) comprises a first coolant tank portion (Figure 2: first coolant tank portion is in front of the heat exchanger 160 in the figure) and a second coolant tank portion (Figure 2: second coolant tank portion is behind the heat exchanger 160 in the figure), which are located on opposing sides of said heat exchanger (Figures 1-2: heat exchanger 160), and such that said heat exchanger (Figures 1-2: heat exchanger 160) is thermally exposed on opposing sides thereof to both of said first coolant portion and said second coolant portion (Figure 2: heat exchanger is thermally exposed to the coolant tank in front of the heat exchanger and behind the heat exchanger). Levinson does not explicitly disclose an apparatus wherein a first coolant tank portion and a second coolant tank portion contain a first portion of said coolant and a second portion of said coolant, respectively.
However, Ericson teaches an apparatus (Figure 1: system 100) wherein a first coolant tank portion (Figure 3A: inner conduit 132A) and a second coolant tank portion (Figure 3A: inner conduit 132B) contain a first portion of coolant ([0057]: “In other cases, the heat exchanger can be configured such that cooling fluid is transported through conduits 132A, 132B, and 132C while intubation gas is transported through outer conduit 134A.”) and a second portion of coolant ([0057]: “In other cases, the heat exchanger can be configured such that cooling fluid is transported through conduits 132A, 132B, and 132C while intubation gas is transported through outer conduit 134A.”), respectively.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Levinson so that the first coolant tank portion and the second coolant tank portion contain a first portion of coolant and a second portion of coolant, respectively, as taught by Ericson, so that supplemental coolant can be delivered that can undergo a phase change within the subject to provide an additional cooling load (Ericson [0025]).
Regarding claim 6, Levinson in view of Ericson discloses the apparatus of claim 5, and Levinson further discloses an apparatus wherein said thermal fluid inlet coupler (Figure 2: the lower of shunt valves 154) and said thermal fluid outlet coupler (Figure 2: the higher of shunt valves 154) are coupled through at least one of said first coolant tank portion and said second coolant tank portion (Figure 2: one shunt valve is coupled to one end of the heat exchanger tubing 161 in coolant vessel 140 and the other shunt valve is coupled to the other end of the heat exchanger tubing 161 in coolant vessel 140).
Regarding claim 7, Levinson in view of Ericson discloses the apparatus of claim 5, and Ericson further discloses an apparatus wherein said first coolant tank portion (Figure 3A: inner conduit 132A) and said second coolant tank portion (Figure 3A: inner conduit 132B) are partially enclosed by a first coolant tank cover (Figure 3A: inner conduit 132A is partially enclosed by a first coolant tank cover) and a second coolant tank cover (Figure 3A: inner conduit 132B is partially enclosed by a second coolant tank cover), respectively.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Levinson so that the first coolant tank portion and second coolant tank portion are partially enclosed by a first coolant tank cover and a second coolant tank cover, respectively, as taught by Ericson, so that fluid may be transported in a variety of configurations (Ericson [0061]).
Regarding claim 8, Levinson in view of Ericson discloses the apparatus of claim 7, and Ericson further discloses an apparatus wherein said thermal fluid inlet coupler (Figure 1: heat exchanger coolant fluid inlet 116) and said thermal fluid outlet coupler (Figure 1: heat exchanger coolant fluid outlet 130) are coupled through at least one of said first coolant tank cover and said second coolant tank cover (Figure 1: heat exchanger coolant fluid inlet 116 and fluid outlet 130 are coupled through second conduit 134 of heat exchanger 110, which has tank cover as shown in further detail in Figure 3A).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Levinson so that the fluid inlet coupler and the fluid outlet coupler are coupled though a coolant tank cover as taught by Ericson so that the coolant can be transported through and cooled within the heat exchanger (Ericson [0030]).
Regarding claim 10, Levinson in view of Ericson discloses the apparatus of claim 7, and Ericson further discloses an apparatus (Figure 1: system 100) wherein said heat exchanger (Figure 1: heat exchanger 110) comprises a first heat exchanger portion (Figure 1: first conduit 132) and a second heat exchanger portion (Figure 1: second conduit 134), which are joined together in clamshell fashion (Figure 1: first conduit 132 and second conduit 134 are joined together in clamshell fashion) to define plural heat exchange tubes fluidly coupled (Figure 1: first conduit 132 and second conduit 134 are plural heat exchange tubes) with an inlet manifold (Figure 1: coolant fluid inlet 116) and an outlet manifold (Figure 1: coolant fluid outlet 130).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Levinson so that the heat exchanger comprises a first heat exchanger portion and a second heat exchanger portion, which are joined together in clamshell fashion, as taught by Ericson, so that fluid may be transported in a variety of configurations (Ericson [0061]).
Regarding claim 13, Levinson in view of Ericson discloses the apparatus of claim 10, and Ericson further discloses an apparatus (Figure 1: system 100) wherein said first coolant tank portion (Figure 1: portion of heat exchanger 110 that comprises intubation gas inlet 112, first conduit 132, and intubation gas outlet 120) and said first heat exchanger portion (Figure 1: first conduit 132) are formed together as a unit (Figure 1: first conduit 132 is part of the unit that is the first coolant tank portion), and said second coolant tank portion (Figure 1: portion of heat exchanger 110 that comprises coolant fluid inlet 116, second conduit 134, and coolant fluid outlet 130) and said second heat exchanger portion (Figure 1: second conduit 134) are formed together as a unit (Figure 1: second conduit 134 is part of the unit that is the second coolant tank portion).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Levinson so that the first coolant tank portion and the first heat exchanger portion are formed together as a unit and the second coolant tank portion and the second heat exchanger portion are formed together as a unit as taught by Ericson so that supplemental coolant can be delivered that can undergo a phase change within the subject to provide an additional cooling load (Ericson [0025]).
Regarding claim 22, Levinson teaches the method of claim 19, and further teaches a method wherein the coolant tank (Figures 1-3: coolant vessel 140) includes a first coolant tank portion (Figure 2: first coolant tank portion is in front of the heat exchanger 160 in the figure) and a second coolant tank portion (Figure 2: second coolant tank portion is behind the heat exchanger 160 in the figure), which are located on opposing sides of said heat exchanger (Figures 1-2: heat exchanger 160), and such that said heat exchanger (Figures 1-2: heat exchanger 160) is thermally exposed on opposing sides thereof to both of said first coolant portion and said second coolant portion (Figure 2: heat exchanger is thermally exposed to the coolant tank in front of the heat exchanger and behind the heat exchanger). Levinson does not explicitly disclose a method wherein a first coolant tank portion and a second coolant tank portion contain a first portion of said coolant and a second portion of said coolant, respectively.
However, Ericson teaches an apparatus (Figure 1: system 100) wherein a first coolant tank portion (Figure 3A: inner conduit 132A) and a second coolant tank portion (Figure 3A: inner conduit 132B) contain a first portion of coolant ([0057]: “In other cases, the heat exchanger can be configured such that cooling fluid is transported through conduits 132A, 132B, and 132C while intubation gas is transported through outer conduit 134A.”) and a second portion of coolant ([0057]: “In other cases, the heat exchanger can be configured such that cooling fluid is transported through conduits 132A, 132B, and 132C while intubation gas is transported through outer conduit 134A.”), respectively.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Levinson so that the first coolant tank portion and the second coolant tank portion contain a first portion of coolant and a second portion of coolant, respectively, as taught by Ericson, so that supplemental coolant can be delivered that can undergo a phase change within the subject to provide an additional cooling load (Ericson [0025]).
Regarding claim 23, Levinson in view of Ericson discloses the method of claim 22, and Ericson further discloses a method (Figure 1: system 100) wherein the heat exchanger (Figure 1: heat exchanger 110) includes a first heat exchanger portion (Figure 1: first conduit 132) and a second heat exchanger portion (Figure 1: second conduit 134), which are joined together in clamshell fashion (Figure 1: first conduit 132 and second conduit 134 are joined together in clamshell fashion) to define plural heat exchange tubes fluidly coupled (Figure 1: first conduit 132 and second conduit 134 are plural heat exchange tubes) with an inlet manifold (Figure 1: coolant fluid inlet 116) and an outlet manifold (Figure 1: coolant fluid outlet 130).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Levinson so that the heat exchanger  comprises a first heat exchanger portion and a second heat exchanger portion, which are joined together in clamshell fashion, as taught by Ericson, so that fluid may be transported in a variety of configurations (Ericson [0061]).
Regarding claim 24, Levinson in view of Ericson discloses the method of claim 23, and Ericson further discloses a method (Figure 1: system 100) wherein the first coolant tank portion (Figure 1: portion of heat exchanger 110 that comprises intubation gas inlet 112, first conduit 132, and intubation gas outlet 120) and the first heat exchanger portion (Figure 1: first conduit 132) are formed together as a unit (Figure 1: first conduit 132 is part of the unit that is the first coolant tank portion), and wherein the second coolant tank portion (Figure 1: portion of heat exchanger 110 that comprises coolant fluid inlet 116, second conduit 134, and coolant fluid outlet) and the second heat exchanger portion (Figure 1: second conduit 134) are formed together as a unit (Figure 1: second conduit 134 is part of the unit that is the second coolant tank portion).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Levinson so that the first coolant tank portion and the first heat exchanger portion are formed together as a unit and the second coolant tank portion and the second heat exchanger portion are formed together as a unit as taught by Ericson so that supplemental coolant can be delivered that can undergo a phase change within the subject to provide an additional cooling load (Ericson [0025]).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Ericson, further in view of Korogi et al., US 20100292673, herein referred to as "Korogi".
Regarding claim 9, Levinson in view of Ericson discloses the apparatus of claim 7, with Ericson disclosing an apparatus (Figure 1: system 100) with a first coolant tank cover (Figure 3A: inner conduit 132A is partially enclosed by a first coolant tank cover) and a first coolant tank portion (Figure 3A: inner conduit 132A), and a second coolant tank cover (Figure 3A: inner conduit 132B is partially enclosed by a second coolant tank cover) and a second coolant tank portion (Figure 3A: inner conduit 132B). Levinson in view of Ericson does not explicitly discloses an apparatus wherein these elements are formed of a thermoplastic material having spring clips and cooperatively aligned lugs, monolithically molded therewith, and disposed therebetween, to facilitate assembly by spring-snap action.
However, Korogi teaches an apparatus (Figure 1) wherein elements are formed of a thermoplastic material ([0088] and [0108]) having spring clips and cooperatively aligned lugs ([0098]), monolithically molded therewith ([0108]: “The elastomeric material may be integrated with the clip-like means or other attachment members. The elastomeric material may be integrated, for example, over-molding or adhesive bonding.”), and disposed therebetween, to facilitate assembly by spring-snap action ([0093]-[0094]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Levinson and Ericson so that certain elements have spring clips and cooperatively aligned lugs as taught by Korogi so that the elements will remain connected under normal operation (Korogi [0094]).
Regarding claim 12, Levinson in view of Ericson discloses the apparatus of claim 10, with Ericson disclosing an apparatus (Figure 1: system 100) with a first heat exchanger portion (Figure 1: first conduit 132) and a second heat exchanger portion (Figure 1: second conduit 134). Levinson in view of Ericson does not explicitly discloses an apparatus wherein these elements are formed of a thermoplastic material having spring clips and cooperatively aligned lugs, monolithically molded therewith, and disposed therebetween, to facilitate assembly by spring-snap action.
However, Korogi teaches an apparatus (Figure 1) wherein elements are formed of a thermoplastic material ([0088] and [0108]) having spring clips and cooperatively aligned lugs ([0098]), monolithically molded therewith ([0108]: “The elastomeric material may be integrated with the clip-like means or other attachment members. The elastomeric material may be integrated, for example, over-molding or adhesive bonding.”), and disposed therebetween, to facilitate assembly by spring-snap action ([0093]-[0094]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Levinson and Ericson so that certain elements have spring clips and cooperatively aligned lugs as taught by Korogi so that the elements will remain connected under normal operation (Korogi [0094]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Ericson, further in view of Edelman et al., US 9566187, herein referred to as "Edelman".
Regarding claim 11, Levinson in view of Ericson discloses the apparatus of claim 10, but does not explicitly disclose an apparatus wherein said first heat exchanger portion and said second heat exchanger portion are joined together with mechanical fasteners, and with a seal disposed therebetween.
However, Edelman teaches an apparatus (Figure 1: system 10) wherein said first heat exchanger portion (Figure 2C: chamber 170) and said second heat exchanger portion (Figure 2C: chamber 180) are joined together with mechanical fasteners (Col. 13, lines 16-24), and with a seal disposed therebetween (Col. 13, lines 31-33 and Col. 13, lines 54-58).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Levinson so that the first heat exchanger portion and the second heat exchanger portion are joined together with mechanical fasteners with a seal between them, as taught by Edelman, to ensure that the parts of the apparatus are correctly mounted together (Col. 13, lines 16-24) and so that there is a conductive heat exchange surface between the two portions (Edelman Col. 13, lines 59-62).

Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Ericson, further in view of Klatz et al., US 6277143, herein referred to as "Klatz".
Regarding claim 14, Levinson in view of Ericson discloses the apparatus of claim 10, and Ericson further discloses an apparatus (Figure 1: system 100) that includes a first coolant tank portion (Figure 1: portion of heat exchanger 110 that comprises intubation gas inlet 112, first conduit 132, and intubation gas outlet 120) and a first heat exchanger portion (Figure 1: first conduit 132), and a second coolant tank portion (Figure 1: portion of heat exchanger 110 that comprises coolant fluid inlet 116, second conduit 134, and coolant fluid outlet) and a second heat exchanger portion (Figure 1: second conduit 134). Levinson in view of Ericson does not explicitly disclose an apparatus wherein all of these elements are formed from thermoplastic.
However, Klatz teaches an apparatus (Figure 11: apparatus 330) wherein the elements are formed from thermoplastic (Col. 12, lines 53-58).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Levinson and Ericson so that certain elements are formed from thermoplastic as taught by Klatz because thermoplastics resist water and exhibit good thermal conduction properties (Klatz Col. 12, lines 53-65).
Regarding claim 25, Levinson in view of Ericson discloses the method of claim 23, and Ericson further discloses a method (Figure 1: system 100) that includes a first coolant tank portion (Figure 1: portion of heat exchanger 110 that comprises intubation gas inlet 112, first conduit 132, and intubation gas outlet 120) and a first heat exchanger portion (Figure 1: first conduit 132), and a second coolant tank portion (Figure 1: portion of heat exchanger 110 that comprises coolant fluid inlet 116, second conduit 134, and coolant fluid outlet) and a second heat exchanger portion (Figure 1: second conduit 134). Levinson in view of Ericson does not explicitly disclose a method wherein all of these elements are formed from thermoplastic.
However, Klatz teaches an apparatus (Figure 11: apparatus 330) wherein the elements are formed from thermoplastic (Col. 12, lines 53-58).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Levinson and Ericson so that certain elements are formed from thermoplastic as taught by Klatz because thermoplastics resist water and exhibit good thermal conduction properties (Klatz Col. 12, lines 53-65).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Ericson and Klatz, further in view of Korogi.
Regarding claim 15, Levinson in view of Ericson and Klatz discloses the apparatus of claim 14, with Ericson disclosing an apparatus with a first coolant tank portion (Figure 1: portion of heat exchanger 110 that comprises intubation gas inlet 112, first conduit 132, and intubation gas outlet 120) and a first heat exchanger portion unit (Figure 1: first conduit 132), and a second coolant tank portion (Figure 1: portion of heat exchanger 110 that comprises coolant fluid inlet 116, second conduit 134, and coolant fluid outlet 130) and a second heat exchanger portion (Figures 1: second conduit 134). Levinson in view of Ericson and Klatz does not explicitly discloses an apparatus wherein these elements are formed of a thermoplastic material having spring clips and cooperatively aligned lugs, monolithically molded therewith, and disposed therebetween, to facilitate assembly by spring-snap action.
However, Korogi teaches an apparatus (Figure 1) wherein elements are formed of a thermoplastic material ([0088] and [0108]) having spring clips and cooperatively aligned lugs ([0098]), monolithically molded therewith ([0108]: “The elastomeric material may be integrated with the clip-like means or other attachment members. The elastomeric material may be integrated, for example, over-molding or adhesive bonding.”), and disposed therebetween, to facilitate assembly by spring-snap action ([0093]-[0094]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Levinson and Ericson so that certain elements have spring clips and cooperatively aligned lugs as taught by Korogi so that the elements will remain connected under normal operation (Korogi [0094]).

Claims 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Bailey, Sr. et al., US 7204041, herein referred to as "Bailey".
Regarding claim 17, Levinson discloses the apparatus of claim 1 including a supply coupler (Figure 2: supply portion 151a), a return coupler (Figure 2: return portion 151b), a thermal fluid inlet coupler (Figure 2: lower of shunt valves 154), and a thermal fluid outlet coupler (Figure 2: higher of shunt valves 154) but does not explicitly disclose an apparatus wherein the couplers are quick-connect tubing couplers having automatic shut-off valves therein to prevent said thermal fluid from leaking when disconnected.
However, Bailey teaches an apparatus wherein the couplers are quick-connect tubing couplers having automatic shut-off valves therein to prevent said thermal fluid from leaking when disconnected (Col. 34, line 55 – Col. 35, line 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Levinson so that the couple have automatic shut-off valves as taught by Bailey to prevent back-leakage to avoid a possible influx of non-condensables (Bailey Col. 34, line 65 – Col. 35, line 3). 
Regarding claim 27, Levinson discloses the method of claim 19 including a supply coupler (Figure 2: supply portion 151a), a return coupler (Figure 2: return portion 151b), a thermal fluid inlet coupler (Figure 2: lower of shunt valves 154), and a thermal fluid outlet coupler (Figure 2: higher of shunt valves 154) but does not explicitly disclose a method wherein the couplers are quick-connect tubing couplers having automatic shut-off valves therein to prevent said thermal fluid from leaking when disconnected.
However, Bailey teaches a method wherein the couplers are quick-connect tubing couplers having automatic shut-off valves therein to prevent said thermal fluid from leaking when disconnected (Col. 34, line 55 – Col. 35, line 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Levinson so that the couple have automatic shut-off valves as taught by Bailey to prevent back-leakage to avoid a possible influx of non-condensables (Bailey Col. 34, line 65 – Col. 35, line 3). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Edelman.
Regarding claim 18, Levinson discloses the apparatus of claim 1 but does not explicitly disclose an apparatus wherein said heat exchanger is fabricated from high density polyethylene (HDPE) plastic.
However, Edelman teaches an apparatus (Figure 1: system 10) wherein the heat exchanger (Figure 2C: spiral heat exchanger 160) is fabricated from high density polyethylene (HDPE) plastic (Col. 13, lines 9-15).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Levinson so that the heat exchanger is fabricated from HDPE plastic as taught by Edelman so that the heat exchanger can be moldable (Edelman Col. 13, lines 9-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794